Citation Nr: 0717230	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  96-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from April 1944 to May 
1946.  The RO originally adjudicated this case in a June 1996 
rating decision and the Board remanded the case twice, first 
in April 2001 and second in September 2003.  The case comes 
to the Board of Veterans' Appeals at this time after being 
remanded by the United States Court of Appeals for Veterans 
Claims (CAVC) for readjudication by the Board because of 
failure to comply with a previous Board remand.

In the Board's April 2001 remand, the Board asked the RO to 
schedule the veteran for a VA examination to determine both 
if the veteran had tinnitus and, if the veteran was diagnosed 
as having tinnitus, whether it was at least as likely as not 
related to noise exposure in service.  The veteran then 
underwent two examinations in January 2002; however, neither 
examination report included an opinion as to whether it was 
at least as likely as not that the veteran's tinnitus was 
related to noise exposure in service.  The Board must remand 
the claim for failing to comply with its previous remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  The veteran should be scheduled for a 
VA examination by an otolaryngologist to 
determine whether he has tinnitus, and if 
so, the probable etiology of his tinnitus.  
If it is determined that the veteran has 
tinnitus, then the examiner should be 
requested to express an opinion as to 
whether his tinnitus is at least as likely 
as not related to the noise exposure 
during service.  The examiner should 
review the claims file in conjunction with 
the examination and in making the opinion 
requested and should specifically note 
such a review of the claims file in the 
examination report.

2.  Thereafter, readjudicate the claim on 
appeal and if the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

